PER curiam:
HH
El 30 de octubre de 1996 el Sistema Universitario Ana G. Méndez, Inc. presentó ante este Tribunal una petición de certiorari en la cual cuestionó la sentencia que fuera dictada en el caso de epígrafe el 4 de septiembre de 1996 por el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, y cuya notificación había sido archivada en autos el 18 de septiembre de 1996. A través de dicha sentencia, el tribunal apelativo confirmó, a su vez, una sentencia sumaria parcial que emitiera el Tribunal de Pri-mera Instancia, Sala Superior de San Juan, en la que des-estimó una de varias acciones que fueran interpuestas por la parte peticionaria contra el Consejo de Educación Superior para solicitar que se le concediera una licencia para conferir un grado de Maestría en Gerencia Ambiental con concentración en evaluación y manejo de riesgo y planifi-cación ambiental.
La parte peticionaria había alegado ante el foro de ins-tancia que el trámite de otorgación de licencias como la solicitada debía concluir dentro del término calendario de ciento veinte (120) días que dispone el Art. 11 de la Ley del Consejo de Educación Superior de Puerto Rico, Ley Núm. 17 de 16 de junio de 1993 (18 L.P.R.A. sec. 852i),(1) o de lo contrario se entendería como otorgada automáticamente. No obstante, dicho foro denegó el auto solicitado tras con-cluir que la instrumentalidad recurrida había denegado la licencia solicitada antes de que transcurriera el término aludido, ya que éste debía computarse únicamente a base de los días laborables. Sostuvo, además, que el término de *561ciento veinte (120) días podía ser extendido cuando existie-ran razones de peso capaces de justificar dicha extensión. Por idénticos fundamentos el Tribunal de Circuito de Ape-laciones confirmó la sentencia recurrida.
Ahora bien, en vista de que la parte recurrida, el Con-sejo de Educación Superior, es una instrumentalidad del Gobierno, la parte peticionaria confió en que el término aplicable para presentar su recurso ante este Tribunal era de sesenta (60) días. Luego de un análisis detenido de la petición presentada en dicha ocasión, el 15 de noviembre de 1996 emitimos una opinión per curiam mediante la cual expresamos lo siguiente:
... [El] fundamento cardinal detrás de la enmienda que su-friera la Regla 53.1(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III —a los efectos de ampliar el término, de treinta (30) a se-senta (60) días, para acudir ante este Tribunal por parte del Gobierno de Puerto Rico, sus funcionarios y algunas de sus ins-trumentalidades— fue “proveer a la Oficina del Procurador General, que de ordinario tramita estos recursos apelativos, un término razonable para representar adecuadamente al Esta-do”, Almodóvar v. Warren Electric Co., 140 D.P.R. 906, 911 (1996), y no a aquellas instrumentalidades del Gobierno de Puerto Rico cuyos “asuntos litigiosos son atendidos por sus pro-pios abogados Sist. Univ. Ana G. Méndez v. C.E.S. I, 142 D.P.R. 23, 24-25 (1996).
En vista de ello, y tomando en consideración que los asuntos litigiosos de la instrumentalidad recurrida no son atendidos por la Oficina del Procurador General de Puerto Rico y sí por abogados en la práctica privada de su propia selección, concluimos que la aludida extensión del término para recurrir ante este Tribunal no resultaba de aplicación al caso de autos; sino que, por el contrario, el término apli-cable era de treinta (30) días. En consecuencia, dictamos la sentencia correspondiente para declarar no ha lugar y/o desestimar el recurso presentado por falta de jurisdicción.
Inconforme, el 25 de noviembre de 1996 la parte peticio-naria presentó ante nos una moción de reconsideración en la que alegó, en síntesis, que el texto del artículo 3.002(d)(1) de la Ley de la Judicatura de Puerto Rico de *5621994 (4 L.P.R.A. sec. 22i(d)(1)),(2) la Regla 53.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, así como la Regla 20(a)(1) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, dis-ponen claramente, y sin ambigüedades, que en casos como el de autos, en los cuales las instrumentalidades del Go-bierno de Puerto Rico sean partes en el pleito, la petición de certiorari deberá ser presentada ante este Tribunal den-tro del término jurisdiccional de sesenta (60) días. Por lo que, a su entender, no hay razón para acudir al historial legislativo en aras de proveer una interpretación al respecto. Añade que las disposiciones aludidas no contie-nen lenguaje de clase alguna que limite su aplicación a aquellos casos en que la Oficina del Procurador General ostente la representación legal de la parte.
Atendidos los fundamentos en que se apoya la moción de reconsideración presentada, así como la normativa apli-cable, reconsideramos nuestra determinación original y concluimos que le asiste la razón a la parte peticionaria. Veamos.
HH l-H
En lo pertinente, la Regia 53.1(d)(1) de Procedimiento Civil, según enmendada, 32 L.P.R.A. Ap. Ill, dispone lo si-guiente:
En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios, alguna de sus instrumentalidades que no fuere una corporación pública o los municipios de Puerto Rico sean parte, la solicitud de certiorari para revisar las sen-tencias en recursos de apelación emitidas por el Tribunal de Circuito de Apelaciones deberá ser presentada en la secretaría del Tribunal Supremo, por cualquier parte en el pleito perjudi-cada por la sentencia, dentro del término jurisdiccional de se-senta (60) días contados desde la fecha del archivo en autos de copia de la notificación de la sentencia recurrida.(3)
*563Ciertamente, una simple lectura de la disposición antes transcrita demuestra inequívocamente la claridad y falta de ambigüedad en su contenido con respecto a la extensión del término de sesenta (60) días a todas las partes involucrados en el pleito en cualquier caso en que una instrumentalidad del Gobierno, como la de autos, sea parte también. Razón por la cual, como principio de hermenéutica, su letra no debe ser menospreciada bajo el pretexto de cumplir con su espíritu.(4) Hemos sostenido que el texto claro de una ley es la expresión por excelencia de la interpretación legislativa. Rojas v. Méndez, supra; Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975), y Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964).
Más aún, al amparo de tal principio de hermenéutica, en El Vocero v. Junta de Planificación, 121 D.P.R. 115, 121 (1988), expresamos lo siguiente, con respecto a la aplicación del término dispuesto en la aludida Regla 53.1:
*564El texto de la Ley Núm. 143, supra(5) es claro y su contenido no da margen a establecer distinciones entre agencias o funcio-narios que recurran ante nos representados por el Procurador General y aquellas agencias públicas que comparezcan por sí mismas. Esta ley proveyó al Estado Libre Asociado de Puerto Rico, a sus instrumentalidades y a sus funcionarios guberna-mentales, que no sean una corporación pública, un término de sesenta (60) días para presentar el recurso de revisión ante nos..
Por otra parte, la enmienda a la Regla 53.1(b) de Procedi-miento Civil de 1979, supra, no altera términos más cortos es-tablecidos por leyes especiales.
En cuanto a la extensión de la aplicabilidad de la referida ley a otras partes públicas o privadas, el texto es claro. En lo per-tinente, dispone que el término para recurrir al Tribunal Supremo en recurso de revisión se extiende a sesenta (60) días para cualquier parte en el pleito. (Énfasis suplido y en el original.)
De otra parte, realmente, en los casos en que he-mos acudido al historial legislativo para realizar una interpretación de la Regla 53.1, supra, ha sido en aquellos en que el estatuto no dispone expresamente sobre la controversia planteada y, por lo tanto, surge una laguna que nos corresponde suplir. (6)
En consecuencia, en el caso de autos debemos ceñirnos a la letra de la ley, y no a establecer distinciones que no fueron incluidas por el legislador entre aquellas instru-mentalidades del Gobierno de Puerto Rico que recurran ante nos representadas por la Oficina del Procurador General y aquellas que comparezcan representadas por abo-gados de su propia selección. Máxime si tenemos presente *565que, a través de las enmiendas introducidas recientemente a la Ley de la Judicatura de Puerto Rico de 1994, así como a las Reglas de Procedimiento Civil,(7) la Asamblea Legis-lativa tuvo la oportunidad de marcar tal diferencia y no lo hizo.
Por consiguiente, tomando en consideración que la peti-ción de epígrafe fue presentada ante este Tribunal el 30 de octubre de 1996, y en vista de que la copia de la notifica-ción de la sentencia recurrida fue archivada en autos el 18 de septiembre de 1996, resulta forzoso concluir que dicho recurso fue presentado en tiempo.
Sin embargo, luego de asumir jurisdicción sobre la peti-ción de certiorari ante nos, y tras un estudio de los plan-teamientos esgrimidos por la parte peticionaria, resolve-mos que, en sus méritos, procede declarar no ha lugar dicho recurso. Ello en vista de que la sentencia recurrida resulta ser esencialmente correcta.
i — ! H-i b-i
A través de su primer señalamiento de error, la parte peticionaria sostiene que procedía conceder la licencia so-licitada, ya que había transcurrido en exceso el término de ciento veinte (120) días dispuesto en el Art. 11 de la Ley del Consejo de Educación Superior, supra, para la otorgación de licencias como la de autos. Término que, a su entender, resulta improrrogable. No le asiste la razón.
Coincidimos con las expresiones del foro apelativo a los efectos de que, aún cuando el referido Art. 11 de la Ley del Consejo de Educación Superior no dispone expresamente que el término allí dispuesto corresponde a días laborables, así debe ser interpretado luego de un análisis conjunto de dicho artículo y las disposiciones del Art. 10 de *566esta ley, 18 L.P.R.A. sec. 852h.(8) A fin de cuentas, ambas disposiciones forman parte de un mismo conjunto de nor-mas dirigidas a regular el proceso de licenciar y acreditar a las instituciones educativas. Además, tal interpretación es la única que se encuentra acorde con la importante política pública de que el Estado evalúe a las instituciones educa-tivas a los fines de asegurarse de que éstas cumplan con ciertos requisitos básicos.
Por otro lado, le asiste la razón al foro recurrido al sostener que dicho término podrá ser prorrogado cuando existan razones válidas que lo justifiquen. De lo contrario se obtendría un resultado irrazonable o absurdo. Ciertamente, resulta inconcebible que la parte peticionaria reconociera la facultad del Consejo de Educación Superior para concederle extensiones de tiempo para su beneficio durante el proceso de tramitación de su licencia y que, posteriormente, pretenda cuestionar dicha autoridad cuando ella se utiliza en beneficio de la referida instrumentalidad en una situación que ameritaba tal extensión. (9)
Por último, la parte peticionaria alega que erró el Tribunal de Circuito de Apelaciones al resolver que procedía dictar la sentencia sumaria a favor de la parte recurrida, *567sin que dicha parte estableciera los hechos requeridos y sin darle oportunidad al Sistema Universitario Ana G. Mén-dez, Inc. de oponerse a ello. Tampoco podemos coincidir con tal planteamiento.
Si bien el tribunal de instancia dictó sentencia sumaria en el caso de autos a favor del Consejo de Educación Superior sin que dicha instrumentalidad la solicitara, su deter-minación dependía únicamente de una controversia de de-recho en términos de la interpretación del referido artículo 11, supra. Razón por la cual, al no existir controversia de hechos sustanciales, procedía dictar una sentencia sumaria.
IV
A la luz de todos los fundamentos expuestos anterior-mente, y por vía de reconsideración, se deja sin efecto la opinión per curiam, así como la sentencia que la acom-paña, emitidas por este Tribunal el 15 de noviembre de 1996 en el caso de epígrafe. Además, luego de asumir ju-risdicción sobre la petición de certiorari presentada, en sus méritos, ésta se declara No Ha Lugar.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente. El Juez Asociado Señor Fuster Berlingeri no intervino.
— O —

 El Art. 11(2) de la Ley del Consejo de Educación de Puerto Rico dispone lo siguiente:
“(2) La tramitación de una licencia no podrá extenderse por más de ciento veinte (120) días a partir de la fecha de la radicación de la solicitud correspondiente. Pasado ese término, la licencia se considerará otorgada si no ha mediado una deci-sión en sentido contrario.” 18 L.P.R.A. sec. 852i(2).


 Ley Núm. 1 de 28 de julio de 1994, según enmendada.


 Adviértase que el Art. 3.002(d)(1) de la Ley de la Judicatura de 1994, según enmendada, 4 L.P.R.A. sec. 22i(d)(l), así como la Regla 20(a)(1) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, proveen la aplicación del referido término de *563sesenta (60) días de manera idéntica a la Regla 53.1(d)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
A tales efectos, el referido Art. 3.002(d)(1) dispone expresamente, en lo perti-rente, que:
“En aquellos casos civiles en que el Estado Libre Asociado de Puerto Rico, sus funcionarios, alguna de sus instrumentalidades que no fuere una corporación pública o los municipios de Puerto Rico sean parte, la solicitud de certiorari para revisar las sentencias en recurso de apelación emitidas por el Tribunal de Circuito de Apelacio-nes deberá ser presentada en la secretaría del Tribunal Supremo, por cualquier parte en el pleito perjudicada por la sentencia, dentro del término jurisdiccional de sesenta (60) días contados desde la fecha del archivo en autos de copia de la notifi-cación de la sentencia recurrida.”
Por su parte, la aludida Regla 20(a)(1) del Reglamento del Tribunal Supremo dispone lo siguiente:
“(1) Cuando el recurso de certiorari se presente para revisar una sentencia emitida por el Tribunal de Circuito de Apelaciones en un recurso de apelación, según lo dispone el [Artículo 3.002(d)(1)] de la Ley de la Judicatura de Puerto Rico de 1994, la solicitud deberá ser presentada dentro de un término de treinta (30) días. En caso de que una de las partes sea el Estado Libre Asociado de Puerto Rico, sus funciona-rios, alguna de sus instrumentalidades, que no sea una corporación pública, o un municipio, el término para formalizar la petición será de sesenta (60) días. Los tér-minos aquí dispuestos son jurisdiccionales.”


 Véanse: Art. 14 del Código Civil, 31 L.P.R.A. sec. 14; Cotto v. Depto. de Educación, 138 D.P.R. 658 (1995); Com. Seguros de P.R. v. Gen. Accident Ins. Co., 132 D.P.R. 543 (1993); Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992); Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992); El Vocero v. Junta de Planificación, 121 D.P.R. 115, 121 (1988); Rojas v. Méndez & Co., Inc., 115 D.P.R. 50 (1984).


 La Ley Núm. 143 de 18 de julio de 1986 (32 L.P.R.A. Ap. III) tuvo el efecto de incluir el referido término de sesenta (60) días en la entonces vigente Regla 53.1(b) de Procedimiento Civil, cuyo texto corresponde a la actual Regla 53.1(d)(1), supra.


 Véanse: Almodovar v. Warren Electric Co., 140 D.P.R. 906 (1996), (ocasión particular en la que un funcionario del Gobierno, el Secretario del Departamento del Trabajo, fungía como representante de la parte apelada, y no como parte en el pleito); Rivera v. E.L.A., 140 D.P.R. 168 (1996), (caso en que, ante el mutismo de la Ley de la Judicatura de Puerto Rico de 1994, surgía la interrogante sobre la aplicación del término de sesenta (60) días para recurrir ante el Tribunal de Circuito de Apelacio-nes), y Alcalde de San Juan v. Asamblea Municipal, 132 D.P.R. 820, 828-829 (1993), (en donde debíamos resolver si el término de sesenta (60) días aplicaba a los muni-cipios, toda vez que, originalmente, la Regla 53.1, supra, no disponía sobre el particular).


 La Ley de la Judicatura de Puerto Rico de 1994 fue enmendada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22i-22k, 22n-22p, 23f y 23n). Por su parte, las Reglas de Procedimiento Civil fueron enmendadas por la Ley Núm. 249 de 25 de diciembre de 1995 (32 L.P.R.A. Ap. III).


 En lo pertinente, el Art. 10 de la Ley del Consejo de Educación Superior, 18 L.P.R.A. sec. 852h, dispone, en lo pertinente:
“Las funciones del Consejo de Educación Superior de licenciar y acreditar las instituciones públicas y privadas de educación superior, se realizarán con la partici-pación de Juntas Consultivas.
“La Junta Consultiva rendirá un Informe de Hallazgos por escrito, a ser remi-tido a la institución evaluada, dentro de los treinta (30) días laborables después de concluida la vista de evaluación a la institución solicitante. La institución tendrá treinta (30) días laborables para remitir a la Junta Consultiva, por conducto del Consejo, un Informe de Reacción en el que exponga su posición respecto a los seña-lamientos que se le hayan hecho. La Junta someterá entonces su Informe Final al Consejo dentro de los treinta (30) días laborables de haber recibido el Informe de Reacción de la Institución. En caso de que la visita no sea necesaria, el período de treinta (30) días se contará a partir de la fecha en que la Oficina de Licencia y Acreditación del Consejo certifique que la institución a evaluarse sometió toda la documentación requerida por reglamento.” (Énfasis suplido.)


 Según surge de los documentos ante nos, el Consejo de Educación Superior extendió dicho término debido a los atrasos que fueron provocados por la mudanza de sus oficinas.